DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendments and remarks filed on 08 February 2022.
Claims 8, 11, 14-16, 18-20 have been amended.
Claims 1-7, 10, 18 have been canceled. 
Claims 21-24 are new.
Claims 8-9, 11-16, 18-24 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Michael Lew on 22 February 2022; 18 February 2022; 16 February 2022.
The application has been amended as follows: 

1-7.	(Cancelled)

8.	(Currently Amended) A method for detecting fraudulent transactions in a transaction processing system, comprising:
receiving a request to process a transaction;

dividing the input data set into a plurality of ragged tensors, each ragged tensor corresponding to a non-overlapping time segment of variable length and having a plurality of vectors associated with dates within the time segment, and the non-overlapping time segment of variable length being based on an amount of time prior to a time associated with the transaction such that a ragged tensor associated with historical transactions having timestamps closer to the time associated with the transaction covers a smaller amount of time than a ragged tensor associated with historical transactions having timestamps further from the time associated with the transaction;
generating a reduced input data set by generating, for each respective ragged tensor of the plurality of ragged tensors, a respective representative vector using max pooling over vectors in the ragged tensor; 
generating, using a fraud detection model, a fraudulent transaction score based on the reduced input data set, wherein the fraud detection model comprises a machine learning model trained to predict a likelihood of a transaction being a fraudulent transaction based on representative tensors representing transactions recorded in non-overlapping variable length time windows; and
processing the transaction based, at least in part, on the fraudulent transaction score, wherein processing the transaction comprises:
determining that the transaction is likely to be a fraudulent transaction based on a comparison of the fraudulent transaction score to a threshold score; 
completing the transaction; and
blocking a user from taking action with respect to the transaction until an amount of time has elapsed from the completing the transaction.

9.	(Original) The method of Claim 8, wherein processing the transaction comprises:
transmitting, to an external transaction processing system, the received request;
receiving a response indicating that the external transaction processing system has authorized the transaction; and
based on a comparison of the fraudulent transaction score to a threshold score indicating that the transaction is likely to be a fraudulent transaction, transmitting one or more messages to the external transaction processing system to reverse authorization of the transaction.



11.	(Currently Amended) The method of Claim 8, further comprising:
upon determining that the amount of time has elapsed from the completing the transaction, removing a block on the user taking action with respect to the transaction.

12.	(Original) The method of Claim 8, wherein:
the request to process the transaction and each vector in the input data set comprises a plurality of numerical values and a plurality of categorical values; and
generating the input data set comprises:
converting the plurality of categorical values to a plurality of embedded categorical features in a range of numerical values,
replacing the plurality of categorical features in the transaction and each vector in the input data set with the plurality of embedded categorical features.

13.	(Original) The method of Claim 12, further comprising:
padding the vector representing the transaction and the plurality of vectors such that the transaction and the plurality of vectors have a same number of features.

14.	(Currently Amended) The method of Claim 8, wherein dividing the input data set into the plurality of ragged tensors comprises dividing the input data set using a splitting vector storing demarcation indices, each demarcation index identifying a number of ragged tensors to generate, a period of time over the identified number of ragged tensors is to be generated, and a period of time over which each ragged tensor of the identified number of ragged tensors is to include data from.

15.	(Currently Amended) A system, comprising:
	
a memory having instructions executable stored thereon; and
a processor configured to execute the executable instructions in order to 
e
generateing an input data set including a vector representing the transaction and a plurality of vectors representing historical transactions;
divideing the input data set into a plurality of ragged tensors, each ragged tensor corresponding to a non-overlapping time segment of variable length and having a plurality of vectors associated with dates within the time segment, and the non-overlapping time segment of variable length being based on an amount of time prior to a time associated with the transaction such that a ragged tensor associated with historical transactions having timestamps closer to the time associated with the transaction covers a smaller amount of time than a ragged tensor associated with historical transactions having timestamps further from the time associated with the transaction;
generate
generate
processwherein in order to process the transaction, the processor is configured to:
determine that the transaction is likely to be a fraudulent transaction based on a comparison of the fraudulent transaction score to a threshold score; 
complete the transaction; and
block a user from taking action with respect to the transaction until an amount of time has elapsed from the completing the transaction.

16.	(Currently Amended) The system of Claim 15, wherein in order to process, the processor is configured to 
transmit, to an external transaction processing system, the received request;
receive


17.	(Cancelled)

18.	(Currently Amended) The system of Claim 15, wherein:
the request to process the transaction and each vector in the input data set comprises a plurality of numerical values and a plurality of categorical values; and
in order to generate, the processor is configured to 
convert
replace

19.	(Currently Amended) The system of Claim 18, wherein the processor is further configured to:
pad

20.	(Currently Amended) The system of Claim 15, wherein in order to divide , the processor is configured to divide input data set using a splitting vector storing demarcation indices, each demarcation index identifying a number of ragged tensors to generate, a period of time over the identified number of ragged tensors is to be generated, and a period of time over which each ragged tensor of the identified number of ragged tensors is to include data from.

21.	(New) The system of Claim 8, wherein the fraud detection model comprises a bi-directional long-short term memory (LSTM) model.



23.	(New) The system of Claim 15, wherein the fraud detection model comprises a bi-directional long-short term memory (LSTM) model.

24.	(New) The system of Claim 15, wherein in order to process the transaction, the processor is configured to instruct an external transaction processing system to reverse authorization of the transaction.

Allowable Subject Matter
Claims 8-9, 11-16, 18-24 are allowed.
The following is a statement of reasons for allowance and a discussion of the closest prior art of record:
The claims at hand generally deal with techniques for detecting fraudulent transactions in a transaction processing system.  The claims disclose dividing an input data set into a plurality of ragged tensors, each ragged tensor corresponding to a non-overlapping time segment of variable length and having a plurality of vectors associated with dates within the time segment, and the non-overlapping time segment of variable length being based on an amount of time prior to a time associated with the transaction such that a ragged tensor associated with historical transactions having timestamps closer to the time associated with the transaction covers a smaller amount of time than a ragged tensor associated with historical transactions having timestamps further from the time associated with the transaction; generating a reduced input data set by generating, for each respective ragged tensor of the plurality of ragged tensors, a respective representative vector using max pooling over vectors in the ragged tensor; generating, using a fraud detection model, a fraudulent transaction score based on the reduced input data set, wherein the fraud detection model comprises a machine learning model trained 
The amended claimed invention are directed to patent-eligible subject matter under 35 USC § 101 because the abstract idea is integrated into a practical solution.  The claims disclose detecting fraudulent transactions in a transaction processing system using a fraud detection model.  Moreover, the  claims disclose training  a model to learn the differences between legitimate requests v fraudulent requests, gathering results from the model, and then applying the results from the model to a transaction.  The claims disclose that the input data set is divided by age and size dependence and the claims further disclose when to apply the fraud detection model and steps to take during the processing of the transaction.  The claims are directed to patent-eligible subject matter under 35 USC § 101.  
Jia et al. (US 2020/0134628 A1) discloses a method for processing transaction includes receiving a transaction and then using a fraud detection model to analyze the transaction and output a risk prediction information action that indicates whether or not to initiate processing of the transaction.  A probability of fraud risk score is assed to determine if the action indicates whether to allow the purchase.  Jia further discloses outputting a risk prediction information action that indicates whether or not to initiate processing of the transaction discloses; and executing the control action (i.e., process the transaction.
Pavletic et al. (US 2019/0295114 A1) discloses utilizing one or more vectors representative of one or more data sets in order to compare vectors and generate a recommendation based on these  28Client Ref. No.: 1911639USPavletic discloses convolutional networks use max pooling to classify images encountered during use and group the images together.  Also, pre-processing of the vectors is used to input missing values in order to generate a normalized, updated feature vector available for use in the models.
The closest Foreign Patent Document the Examiner could find is JI et al. (CN 109615454 A). JI discloses determining user financial contract breach risk using short-term operation sequence of cycle-based neural networks with different model processing of the user behavior data set sequence and the user to risk assessment to obtain a user financial contract breach risk result.  Using one or more advanced timing data with the model to determine a final result.  The invention can improve the validity of user financial contract breach risk.  
The closest Non Patent Literature the Examiner could find is TensorFlow Authors, "Ragged tensors", 2018, https://colab.research.google.com/github/tensorflow/docs/blob/master/site/en/guide/ragged_tensor.ipynb#scrollTo=5DP8XNP-6zlu.  The TensorFlow Authors discloses using ragged tensors because they make it easy to store and process data with non-uniform shapes.  The TensorFlow Authors disclose constructing/creating ragged tensors, transforming and reducing the input data sets, and indexing and slicing the vectors.
Examiner determined that it would not have been obvious to combine these arts to specifically disclose detecting fraudulent transactions in a transaction processing system, comprising: receiving a request to process a transaction; generating an input data set including a vector representing the transaction and a plurality of vectors representing historical transactions; dividing the input data set into a plurality of ragged tensors, each ragged tensor corresponding to a non-overlapping time segment of variable length and having a plurality of vectors associated with dates within the time segment, and the  blocking a user from taking action with respect to the transaction until an amount of time has elapsed from the completing the transaction.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON L LAMB whose telephone number is (571)272-1060. The examiner can normally be reached Monday-Thursday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571)272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L.L./Examiner, Art Unit 3691                                                                                                                                                                                                        
/HANI M KAZIMI/Primary Examiner, Art Unit 3691